85205: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-26509: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85205


Short Caption:SWANSON VS. DIST. CT. (SONIC CAVITATION, LLC)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A740207Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerRonald SwansonJustin Berkman
							(Holland & Hart LLP/Las Vegas)
						Brian D. Downing
							(Holland & Hart LLP/Las Vegas)
						Erica C. Medley
							(Holland & Hart LLP/Las Vegas)
						Jon T. Pearson
							(Holland & Hart LLP/Las Vegas)
						


Real Party in InterestGary GeorgeDavid T. Blake


Real Party in InterestSonic Cavitation, LLCDavid T. Blake


RespondentSusan Johnson


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


09/19/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/23/2022Filing FeePetition Filing Fee Paid. $250.00 from Valerie Larsen.  E-Payment Ref. no. 22082331981843. (SC)


08/23/2022Petition/WritFiled Petition for Writ of Prohibition Or, In the Alternative, Mandamus. (SC)22-26269




08/23/2022AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)22-26271




08/23/2022AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)22-26272




08/23/2022MotionFiled NRAP 27(e) Emergency Motion to Stay Order Compelling Petitioner to Produce a Confidential Affidavit and Motion for Interim Stay with Rule 27(e) Certificate. (SC)22-26282




08/25/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  fn1[In light of this order, petitioner's emergency motion for stay is denied as moot.]  SNP22-JH/LS/DH  (SC)22-26509





Combined Case View